 In the Matter of FEDERAL-MOGUL CORPORATIONandFOREMAN'S As-SOCTATION OF AMERICA (INDEPENDENT), CHAPTER No. 46Case No. 7-R,9,029.-DecidedMarch 11, 1946Mr. R. I. Marquis,of Detroit, Mich., for the Company.Mr. William Valiance,of Detroit, Mich., for the Union.Mr. Bernard Goldberg,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Foreman's Association of America(Independent), Chapter No. 46, herein called the Union, alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Federal-Mogul Corporation, Detroit, Michigan,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Meyer D.Stein, Trial Examiner.The hearing was held at Detroit. -Michigan,on September11,and 19,1945. The Company and the Unionappeared and participated.All parties were afforded full opportun-ity to be heard, to examine and cross-examinewitnesses,and to intro-duce evidence bearing on the issues.At the hearing, the Companymoved to dismiss the petition.The Trial Examiner referred thismotion to the Board. For reasons stated,infra,the motion is herebydenied.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties were af-forded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYFederal-Mogul Corporation, a Michigan corporation having itsprincipal office and place of business in Detroit, Michigan, is engagedin the manufacture of bearings, bushings, bronze castings and bear-66 N. L.R. B., No. 70.532 FEDERAL-MOGUL CORPORATION533ings, and babbitt materials at a number of plants located throughoutthe United States.This proceeding is concerned only with the Shoe-maker plant, also known as Plant I, located in the City of Detroit.During 1944, the Company purchased more than $2,000,000 worth ofmaterials, supplies, and equipment for use at the Shoemaker plantand manufactured in excess of $12,000,000 worth of finished productsat the same plant.Approximately 75 percent of the purchases wasshipped into the State of Michigan from sources outside the State andabout 80 percent of the products manufactured was shipped out of theState.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDForeman's Association of America (Independent), Chapter No. 46,unaffiliated, is a labor organization admitting supervisory employeesof the Company into membership.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has declined to recognize the Union as the collectivebargaining representative of its supervisory employees.In support of its motion to dismiss the petition, the Company con-tends that the foremen involved herein are not employees within themeaning of the Act. The arguments advanced by the Company tosupport this position have been considered in a number of previouscases.The Board has found,' as have the courts,2 that the definitionsof "employer" and "employee" contained in the Act are not mutuallyexclusive; that a foremanis an"employer" when he acts in the interestof his employer, but he is an "employee" when he acts in his owninterest, as when he seeks to better the terms and conditions of hisemployment. Inasmuch as the foremen in the present proceeding areacting in their own interests, we find that they are employees withinthe definition contained in Section 2 (3) of the Act.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.3IMatter ofSoss Manufacturing Company, et al,56 N. L. It. B. 348;Matter of PackardMotor Car Company,61 N. L. It. B. 4, and 64 N. L. It. B 1212;Matter of L AYoung Spring&Wire Corporation,65 N. L. It. B. 298;Matter of The B. F.Good-rich Company,65 N. L. It. B. 294;Matter of Simmons Company,65 N. L. R. B. 984;Matter of The MidlandSteelProducts Company,65 N L R B 997.2N. L. R. B. v. Armour andCo, 154 F. (2d) 570(C. C. A. 10) ;Jones & LaughlinSteelCorporationv.N. L. R.B,146 F. (2d) 833(C. C. A. 5) ;N. L R. B. v.Skinner &Kennedy Stationery Company,113 F. (2d) 667 (C C A 8).3 The Field Examiner reported that the Union submitted 68 membership applicationcards and that there were 69 employees in the alleged appropriate unit. 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Unionseeks a unitof assistantforemen, foremen,and generalforemenin the foundry, lining and plating, machining, toolroom,machine repair,maintenance, salvage and dispatch, inspection, re-ceiving, shipping, and tool crib departments of the Company's Shoe-maker plant, including assistant superintendent of the foundry de-partment, assistant chief tool designer, assistant chief inspectors, de-partmental supervisor and assistant departmental supervisor in thetime department, but excluding assistant to plant superintendent, as-sistant plant superintendents, and all other supervisors of the same orhigher rank, chief tool designer, chief inspector, personnel depart-ment supervisors, standards department supervisors, production man-ager, material supervisor, scheduling supervisor, tooling supervisor,plant-protection supervisors, foundry superintendent, plant engineer,laboratory supervisors, and general office supervisors.The Company contends apparently that no unit of its foremenwould be appropriate because (a) the foremen involved are not em-ployees with the meaning of the Act, (b) the Company is not engagedin massproduction, and (c) the foremen are not "traffic cops."With-out waiving its objection to any unit of foremen, the Company agreesto the composition of the unit as set forth above except that it wouldexclude assistantchief inspectors, departmental supervisor and as-sistantdepartmental supervisor in the time department, and assistantchief tool designer.In the recentYoungcase,4 the majority of the Board considered indetail arguments similarto those made by the Company against theappropriatenessof any unit of its foremen. The majority in the citedcaseheld thatforemen asemployees within the meaning of the Actwere entitled to be placed in some appropriate bargaining unit underSection9 (b) ; that the type of industry in which the foremen areemployedis immaterial;and that the nature of the duties and respon-sibilities of the foremen is relevant only insofar as it bears on thequestion of proper grouping of the foremen for collective bargainingpurposes.5The unit proposed by the Union consists of assistant foremen, fore-men, and generalforemen.The parties have agreed that all threeclasses of foremenhave identical rights, duties, responsibilities, and*Matter ofL.A. Young Spring t WireCorporation,65 N L. R B. 298.5 SeeMatter of The B.F. t oodrtch Company,6.5N. L. R. B. 294. FEDERAL-MOGUL CORPORATION535authority within their respective spheres. Under all the circumstances,we are of the opinion that the assistant foremen, foremen, and generalforemen may together constitute a single appropriate unit."The unit sought by the Union consists of supervisors of productionand maintenance employees plus the fringe classifications discussedhereinafter; the Company, as previously stated, desires to excludethese fringe classifications from the unit.Assistant chief tool designer:This employee supervises a group oftechnical employees, principally draftsmen, engaged in tool design.As the Board customarily excludes technical employees from units ofnonsupervisory production and maintenance employees, we shall ex-clude the assistant chief tool designer, a supervisor of technical em-ployees, from this unit of supervisors of production and maintenanceworkers.Assistant chief inspectors :By virtue of their duties these employ-ees are on a level of supervision equivalent to that of assistant plantsuperintendents who, the parties agree, are to be excluded from theunit.We shall, therefore, exclude the assistant chief inspectors.Supervisor and assistant supervisor of time office :The time office,although located in one of the plant buildings, is actually a part ofthe general corporate organization rather than of the plant organiza-tion.The responsibility for the operations of the office rests with theCompany's comptroller and not with the plant manager as is the casewith all the other departments included in the unit.The checkersand time office clerks employed check the time cards of the employeesin the Shoemaker plant and prepare the pay roll for employees of theplant, for empolyees of the service division located elsewhere in theCity of Detroit, and for part-time office workers. It is apparent thatthe supervisors in .the time office are clerical supervisors and that theyhave more interests in common with general office supervisors who areexcluded from the unit than with plant production and maintenancesupervisors.Accordingly, we shall exclude them from this unit.The Company has not contended that the Union is not independentof International Union, United Automobile, Aircraft, and Agricul-tural Implement Workers of America, CIO, which represents certainof its nonsupervisory employees.As in previous cases involving theForeman's Association of America and its locals, we find that theUnion is an independent, unaffiliated labor organization organizedfor the exclusive purpose of representing supervisory employees.?We find that all assistant foremen, foremen, and general foremenin the foundry, lining and plating, machining, toolroom, machine re-6 SeeMatter of The Midland Steel Products Company,65 N. L. R. B 997.7 7Matter of PackardMotor Car Company, supra; MatterofL.A.YoungSpring& Wire Corporation, supra; Matter of The B F Goodrich Company, supra; Matter ofSimmons Company, supra; Matter of The Midland Steel Products Company,supra. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDpair, maintenance, salvage and dispatch, inspection, receiving, ship-ping, and tool crib departments of the Company's Shoemaker plant(also called Plant 1), including assistant superintendent of foundrydepartment, but excluding assistant chief tool designer, chief tool de-signer, assistant chief inspectors, chief inspector, personnel depart-ment supervisors, standards department supervisors, production man-ager, material supervisor, scheduling supervisor, tooling supervisor,plant protection supervisors, plant engineer, laboratory supervisors,general office supervisors, foundry supervisor, assistant to plant super-intendent, assistant plant superintendents, and all other supervisorsabove the rank of assistant plant superintendent, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Federal-MogulCorporation, Detroit, Michigan, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Seventh Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by Fore- FEDERAL-MOGUL CORPORATIONS37man's Association of America (Independent), Chapter No. 46, for thepurposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.